DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bony et al. (DE 102014009612 A1).
With regards to Claim 9, Bony discloses a light for the exterior of a vehicle [note Figures 1-4 and Abstract], the light including:
At least one illuminant [(1) or (1-2)]; and
A lens (3),
Wherein, in an activated state of the illuminant, the illuminant emits light that hits the lens directly or indirectly via a reflector (2),
Wherein the lens is transparent to light in a first predetermined wavelength range and reflects light in a second wavelength range when the illuminant is deactivated, wherein the first predetermined wavelength range is different than the second wavelength range [note Figures 2-4 and Paragraphs 22-25],
Wherein the illuminant is at least one light-emitting diode (LED) [Paragraph 22], which emits light in a third wavelength range that is predetermined such that the emitted light, after transmission through the lens, is present in a predetermined fourth wavelength range that is at least different from the second wavelength range [note Figures 1-3 and Paragraphs 22-26].
With regards to Claim 10, Bony discloses the at least one LED [(1) or (1-2)] having an integrated filter element that generates the light in the third wavelength range [note Figures 1-3 and Paragraph 26].
With regards to Claim 11, Bony discloses the lens (3) being an outer cover lens of the light [note Figures 1-4].
With regards to Claim 12, Bony discloses the at least one LED [(1) or (1-2)] emits light in a wavelength range of a cyan-colored light according to a CIE color diagram [note Paragraph 26].
With regards to Claim 13, Bony discloses the second wavelength range being in a wavelength range of red light according to the CIE color diagram [note Figure 4 and Paragraphs 24-25].
With regards to Claim 14, Bony discloses the lens (3) transmits the cyan-colored light of the illuminant as white light according to the CIE color diagram [note Paragraph 26].
With regards to Claim 15, Bony discloses the light being a rear light of the vehicle [note Paragraphs 27-28].
With regards to Claim 16, Bony discloses the rear light being a reverse light of the vehicle [note Paragraphs 27-28].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 9,791,124 B2 to Vincens et al. that teaches a light assembly incorporating LEDs and a lens that produces various colored functions [note Figures 1-10 and Column 5, Lines 50-61].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, March 21, 2022

/Jason M Han/Primary Examiner, Art Unit 2875